          Case 3:20-cv-01460-BGS Document 6 Filed 08/12/20 PageID.17 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   LOUIS REYN,                                           Case No.: 20-cv-1460 BGS
12                                        Plaintiff,
                                                           ORDER DISMISSING CASE
13   v.
14   ANDREW SAUL, Commissioner of                          [ECF 5]
     Social Security,
15
                                       Defendant.
16
17
18           On July 29, 2020, Plaintiff filed a complaint seeking judicial review of a final
19   decision of the Commissioner of Social Security. (ECF 1 (“Compl.”) On July 31, 2020,
20   the Court issued an Order to Show Cause why the action should not be dismissed or
21   transferred to the Central District of California because the Complaint alleged Plaintiff is
22   a resident of Bell, California and the civil cover sheet identified Plaintiff’s county of
23   residence and Orange. (ECF 4.) The OSC explained that review of a final decision of
24   the Commissioner of Social Security must be brought in the district court in which
25   Plaintiff resides and required Plaintiff to explain why the case was filed here. (Id. at 1
26   (quoting 42 U.S.C. § 405(g)).)
27
28

                                                       1
                                                                                       20-cv-1460 BGS
        Case 3:20-cv-01460-BGS Document 6 Filed 08/12/20 PageID.18 Page 2 of 2



 1         Plaintiff’s counsel promptly filed a declaration in response to the OSC indicating
 2   that the case was mistakenly filed here and requesting the case be dismissed. (ECF 5
 3   ¶ 2.) The declaration also requests refund of the filing fee if feasible. (Id. ¶ 4.)
 4         Given the filing fee was paid to open the case and the case was opened by Plaintiff,
 5   the filing fee may not be refunded. Plaintiff’s request to dismiss the case is GRANTED.
 6   The case is DISMISSED without prejudice. The Clerk shall close the file.
 7
 8         IT IS SO ORDERED.
 9   Dated: August 12, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                       20-cv-1460 BGS
